El Juez Asociado Señor FraNco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una sentencia que impuso al acusado Adolfo Ruiz, Jr., la pena de quince años de pre-sidio con trabajos forzados por baber sido declarado con-victo por un jurado de un delito de violación.
El apelante señala la comisión de varios errores, pero sustancialmente ellos se refieren a las instrucciones dadas al jurado por el juez inferior.
La vista del caso tuvo lugar el 24 de enero de 1924 y el jurado estuvo deliberando desde ese día liasta el 26 del mismo mes.
El 25 de enero de 1924 el juez preguntó al jurado si ha-bían llegado a un acuerdo, y habiendo contestado el presi-dente del jurado “que no habían llegado a un acuerdo,”' dicho juez después de instruir al jurado acerca -de lo que dispone el artículo 277 del Código de Enjuiciamiento Criminal y de expresar que en el caso había amplia evidencia para llegar a un acuerdo en pro o en contra del acusado, ordenó que el jurado continuara deliberando.
El 26 de enero de 1924 preguntó nuevamente en corte abierta al jurado si habían podido llegar a un acuerdo, a lo que contestó el presidente “que no habían podido llegar a un acuerdo a pesar de los esfuerzos que todos habían he-cho.” El juez preguntó entonces al jurado “si necesitaban algunas instrucciones,” contestando el presidente del jurado-“que ñolas necesitaban porque las hubieran pedido.” No-obstante, el juez procedió a dar instrucciones adicionales.
La defensa tomó una excepción general de todas y *533cada una de las instrucciones de la corte al jurado y espe-cialmente excepcionó las instrucciones que versaban sobre la prueba que la corte consideró corroborante de la declara-ción de Virginia G-arcía. Como las instrucciones deben con-siderarse en su totalidad y cada una se lia de tomar en re-lación con las demás que tratan de la misma materia y no en fragmentos, la excepción que se alega haberse tomado especialmente en cuanto a la prueba corroborante de la de-claración de la ofendida, debió ser más específica, señalán-dose con precisión y explícitamente aquella instrucción o parte de la misma que se intentaba impugnar, levantando así el punto en cuestión.
Las instrucciones del juez inferior fueron bastante am-plias y abarcaron varios extremos relacionados con la prueba de corroboración y las mismas tomadas en conjunto a nues-tro juicio expresan propiamente la ley aplicable al caso en particular. El juez expresamente manifestó al empezar sus instrucciones que de acuerdo con la ley en los juicios por violación el acusado no puede ser convicto por la sola de-claración de la mujer agraviada, siendo necesario que su declaración fuese corroborada por otra prueba. El juez ex-presó también que tal declaración debió ser corroborada con los elementos esenciales que constituyen el delito y desarro-llando esta tesis indicó como primer elemento del delito la edad de la ofendida; segundo, el acto carnal, y aunque esos requisitos no hubieran sido bastantes por sí solos para sos-tener la condena, el juez se refirió en tercer lugar a la prueba directa y circunstancial que relacionaba al acusado con la comisión del delito, estableciendo entonces la verda-dera teoría de la ley, o sea, la corroboración bajo la misma base que la jurisprudencia requiere para la corroboración de la declaración de un cómplice. No es que sostengamos, sin embargo, que las instrucciones del juez inferior sean perfectas. El pudo explicar mejor el extremo de la corro-boración de la conexión del acusado con la comisión del de-lito y disipar toda vaguedad en ese punto, pero no se le *534llamó expresamente la atención sobre ello y la falta de nna instrucción más precisa, si es que fné necesaria, no consti-tuyó. error suficiente para la revocación. La instrucción re-lativa a la declaración del médico como corroborante del delito, es realmente defectuosa. Este es el fundamento de error en que más insiste el apelante; pero se puede ver claramente que el juez más bien se refirió a la corrobora-ción del acto carnal en ese extremo. Tocaba, pues, al ape-lante si él quería dejar levantada su objeción a esa instruc-ción, ya que en general la teoría de la ley liabía sido expli-cada correctamente, ser más específico al tomar su excep-ción. Bajo estas circunstancias aparece más claro el razo-namiento de las autoridades que dan los motivos para que las excepciones a las instrucciones en particular sean más específicas. La regla ha sido bien definida. La defensa no debe escudarse tras una excepción que por lo mismo de no puntualizar y ser más explícita, no dió una oportunidad al juez inferior de corregir su error si a su juicio se da cuenta de la falta o error incurrido.
II. Sostiene el apelante que la corte inferior cometió error al dar instrucciones adicionales al jurado por ser ofi-ciosas, amenazadoras y llenas de prejuicios, constituyendo una coacción para los jurados, obligándoles a ponerse de acuerdo en un veredicto condenatorio. También se alega que las instrucciones fueron dadas en un tono violento, pro-pio de una argumentación fiscal e impropio de unas instruc-ciones al jurado.
Se ha decidido que un juez al dar instrucciones a un jurado no debe indicar por su gesto, tono de voz u otro modo, que él favorece a una u otra parte; y así se comete error cuando se dan instrucciones que llevan en sí una intensa expresión de sentimiento, de tal naturaleza que puedan intervenir seriamente con la calma y consideración imparcial con que el jurado debe examinar los hechos. 14 li. C.L. 765.
Sin que nos detengamos a examinar que sea materia más *535o menos fácil descubrir circunstancias que no liemos perci-bido por nuestros propios sentidos, y aunque el abogado del apelante trató de imitar en el acto de la vista el tono o dia-pasón en que fueron dadas tales instrucciones por el juéz inferior, quizás podríamos llegar a ese conocimiento, a falta de otros medios físicos, de un análisis de las palabras p ex-presiones que teniendo el carácter de hostiles o parciales pudieran indicar el énfasis con que habían sido emitidas en las instrucciones dadas al jurado. Sin embargo, un examén de las instrucciones de este caso demuestra que si ellas fue-ron defectuosas en el particular que más arriba ha sido discutido, de las mismas no hemos podido inferir nada que implique parcialidad, coacción o.amenaza sino más bien que toda la actuación del juez indica un sentimiento de natural justicia que desde luego si se exagera podía tomar la ex-presión del summum jus, summa injuria de los romanos y ser perjudicial al acusado.
Además, el juez inferior al llamar dos veces sucesivas al jurado motu proprio los días 25 y 26 y darle instrucciones adicionales, dicho juez no tuvo otro propósito sino de indagar por qué el jurado no había llegado a un acuerdo e inquirir si existía alguna probabilidad en tal sentido, pero nada dijo que pudiera traslucir una amenaza o coacción para forzar un acuerdo o sugerir qué veredicto debía ser rendido. Asimismo llamó la atención de los gastos en que nuevamente incurriría el gobierno con la celebración de un nuevo juicio, y les incitaba por el largo tiempo que ya había transcurrido que llegaran a un acuerdo en pro o en contra del acusado.
En relación con estas actuaciones de la corte las autori-dades dicen lo siguiente:
“Incumbe a la corte, después que el jurado ha estado deliberando por algún tiempo, llamarlo nuevamente a fin de cerciorarse por qué no puede llegar a un acuerdo, e interrogarle respecto a si hay al-guna probabilidad de llegar a un acuerdo. Con tal que nada se diga que obligue llegar a un acuerdo, o indique qué veredicto debe rendirse, o que pueda considerarse como una apelación al jurado *536para que resuelva el caso de algún modo aun a costa de honradas convicciones, la corte puede dar al jurado ulteriores instrucciones o consejos con el fin de ayudarle a llegar a un acuerdo; puede llamar su atención al tiempo invertido en el juicio y al gran gasto por él incurrido, o en que se incurriría por un nuevo juicio; puede insis-tir con eí jurado en la importancia del caso y urgirle insistente-mente que llegue a algún acuerdo; puede preguntarle si alguien ha intervenido en sus deliberaciones o pretendido inmiscuirse en ellas y puede ordenarle que se retire para seguir considerando el caso.” 16 C. J. p. 1091, párrafo 2562.
Como regla general se tiene resuelto además: que cabe dentro del poder de la corte llamar al jurado para darle instrucciones adicionales cuando en el ejercicio de una pro-pia discreción juzga necesario hacerlo en bien de la justice 16 C.J. 1087.
Y no podemos decir que la corte inferior no ejerciese propiamente su discreción en el presente caso al llamar como lo hizo al jurado y darle las instrucciones adicionales que hemos examinado.
III. No existe tampoco error fundamental alguno en cuanto a la apreciación que el jurado hizo de la evidencia, pues ella en conjunto sostiene el veredicto.
Por todo lo expuesto, la sentencia de la- corte inferior debe confirmarse.